DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed September 3, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-12, 14-15, 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggavarapu US 2014/0242239 in further view of Elevitch US 4,425,720 and Hertz-Schünemann et al., Looking into individual coffee beans during the roasting process: direct micro-probe sampling on-line photo-ionisation mass spectrometric analysis of coffee roasting gases. 
Regarding claims 7, 8, 14, Boggavarapu teaches [0057] “the integrated beverage system 400 can have an array of sensors 418 built in to measure process parameters along with feedback control systems to optimize the performance of each step described herein. For Roasting 112, such sensors can include a camera/color sensor to determine color change of beans during roasting, a humidity/water sensor to measure the water content in the roasting chamber, humidity sensor for ambient local air, a carbon monoxide sensor, a carbon dioxide sensor to measure CO2 emission during roasting, an optical spectroscopy system to measure chemical emissions during roasting, a temperature and time measurement along with roast profile control, a microphone sensor to listen for noise emissions during roasting, a gas chromatography or mass spectrometer to measure molecular species during roasting, or any other suitable sensor.” Further, [0084] “Brewing 214, 215 can include sensors 452 (FIG. 5) such as a sensor for water temperature, water pressure, water pH, optical absorption, optical color sensor, optical light scattering, optical polarization to measure coffee extraction from the grind, a refractometer that can measure coffee extraction, a surface plasmon resonance (spr) sensor that can measure other chemical parameters of brewing, or other chemical sensors” and [0079] teaches beans in plurality of roasting cavities are monitored and controlled (i.e., controlling means are adapted to find a plurality of patterns).
Thus, since Boggavarapu teaches change in optical and sounds are monitored and measured during roasting, and since it is known that said changes are indication of the bean releasing particles within the chamber and since roasting is taught to be monitored and controlled in a plurality of cavities, Boggavarapu is naturally measuring (counting) an actual value of particular matter emission during roasting by the constant monitoring of the bean for changes in optical and sound and adapting the controlling mean to find a pattern of a plurality of patterns of the emissions.  Moreover, since Boggavarapu teaches measuring and monitoring parameters and 
Alternatively, while Boggavarapu does not expressly recite the pattern as “a plurality of patterns of the particulate matter emission”, Elevitch teaches a method of roasting beans wherein the roaster is equipped with a reflectance meter to monitor bean color or a smoke sensor to “indicate the completion of roasting by sensing concentration of particulate matter in the effluent gas and smoke” (col. 4, line 60) and turns off the heat. Since Elevitch teaches roasting is completed once a certain concentration of particulate matter in the gas is detected, the “plurality of patterns” is all the patterns of particulate matter from the start of roasting to the completion. As Elevitch teaches equipping a roaster with multiple sensors/meters to monitor gas and particular matter and teaches controlling the roasting process based on the concentration of particular matter, the choice by one of ordinary skill in the art to combine the teaching of Elevitch with the teaching of Boggavarapu, i.e., also using a sensor to monitor particulate matter emission in the invention of Boggavarapu, would have yield predictable results and would have thus been obvious to one skilled in the art.  
Furthermore, Hertz-Schünemann teaches that finding a pattern of components to determine the roasting degree of coffee beans is well known in the art (Abstract). Hertz-Schünemann teaches wherein each pattern of the plurality of patterns includes one or more peak values and one or more non-peak values in a predetermined time period, and wherein controlling means can be adapted to determine the actual degree of roasting based on the shape (sharp peaks) of the one or more peaks or number of the one or more peaks in the pattern. Specifically, Hertz- in combination with multivariate analysis different roasting degrees could be linked to the time of formation of selected key compounds” (Introduction)… “Also the chemical signature of the progress of the coffee roasting process [26] was investigated by PCA…. In order to express the temporal course of the chemical roasting patterns, ten subsequent 90 s averaged mass spectra were used (900 s are equivalent to 15 min) for PCA analysis. Thus, in Fig. 6d, the ten data points per experiment illustrate the temporal changes during the roasting process…. In summary, it has been shown that multivariate statistical methods, such as PCA, can clearly work out the chemical differences between the coffee cultivars (i.e. Robusta and Arabica), roasting times and roasting gas sampling point (i.e. inside or in the close proximity of individual coffee beans)” (Time-dependent formation profiles)… “The real-time monitoring capability of the chemical signature of the molecular ions allows observing formation and release-kinetics of several VOC and SVOC, including aroma-relevant compounds such as various phenols, sulphur and carbonyl compounds as well as the psychoactive stimulant caffeine. Characteristic patterns in the temporal release profiles of different chemical species allow drawing conclusions on the release processes, i.e. the rupture of the cell wall structures during cracking/popping events… In the future, the presented approach may be employed in projects to improve the achievable roasting aroma by, e.g. addition of flavour precursors, breeding of different coffee cultivars with optimised precursor composition and bio-physical properties of the coffee beans or by optimising the technical roasting process…. Furthermore, possible future applications for the quality control of roasted coffee are feasible.” (Conclusion. See also Figs 3-6). 

Regarding claims 9-12, 15, claim 7 is applied as stated above. Modified Boggavarapu teaches roasting is set and performed based on desires profiles. [0079] “the beans can be roasted to substantially the same degree of roast (e.g., color of roast) or a roast blend can intentionally be created where some beans can be roasted to a different degree purposefully to get a desired taste profile. In an alternate embodiment, instead of single bean cavities, several separate cavities can be created containing a subset of beans and corresponding lamps can be controlled separately based on feedback sensors to optimize roast within each cavity…[0080] The integrated beverage system 500 (FIG. 6) can have an array of sensors 418, 452 built in to measure process parameters along with feedback control systems that can optimize the performance of each step the machine performs. For roasting, such sensors 418 can include a camera or color sensor that can determine color change of beans during roasting, a humidity or water sensor that can measure the water content in the roasting chamber, a humidity sensor that can measure ambient local air, a carbon dioxide sensor that can measure CO2 emission during roasting, an optical spectroscopy system that can measure chemical emissions during roasting, a gas chromatography/mass spectrometry (GC/MS) system to measure chemical emissions, a temperature and time measurement sensor than can be combined with a roast profile control, or a microphone sensor to listen for first crack, second crack of the beans, or noise emissions during roasting.” As Boggavarapu teaches setting parameters and roasting beans based on desired profiles, it would have been obvious to one of ordinary skill in the art to set the controls accordingly. To do so would have been routine and obvious. 
Regarding claim 23, claim 7 is applied as stated above. Modified Boggavarapu teaches basing roasting parameters on characteristics patterns of sensor feedback. Thus to control the temperature of the roasting process at least on the basis of height and pattern (or any desired characteristic provided by sensor information) of the emission of particulate matter would have been obvious and routine to one of ordinary skill in the art.

Claims 16, 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggavarapu US 2014/0242239 in view of Hertz-Schünemann et al., Looking into individual coffee beans during the roasting process: direct micro-probe sampling on-line photo-ionisation mass spectrometric analysis of coffee roasting gases. 
Regarding claims 16, 18-20, Boggavarapu teaches an interpreted beverage system having a user controlled interface which transmits and controls roasting based on recipes/preferences and adjust recipe parameters [0008, 0034, 0041-42]. The system further comprises an array of sensors to measure process parameters, molecular species, etc., along with feedback control to optimize the performance of each process step [0057].  As Boggavarapu teaches setting parameters and roasting beans based on desired profiles, it would have been obvious to one of ordinary skill in the art to configure the controls to receive the desired roasting information and covey said information by any process, to include counting the particulate matter. To do so would have been routine and obvious.
Furthermore, Hertz-Schünemann teaches that finding a pattern of components to determine the roasting degree of coffee beans is well known in the art (Abstract). Hertz-Schünemann teaches wherein each pattern of the plurality of patterns includes one or more peak values and one or more non-peak values in a predetermined time period, and wherein controlling  in combination with multivariate analysis different roasting degrees could be linked to the time of formation of selected key compounds” (Introduction)… “Also the chemical signature of the progress of the coffee roasting process [26] was investigated by PCA…. In order to express the temporal course of the chemical roasting patterns, ten subsequent 90 s averaged mass spectra were used (900 s are equivalent to 15 min) for PCA analysis. Thus, in Fig. 6d, the ten data points per experiment illustrate the temporal changes during the roasting process…. In summary, it has been shown that multivariate statistical methods, such as PCA, can clearly work out the chemical differences between the coffee cultivars (i.e. Robusta and Arabica), roasting times and roasting gas sampling point (i.e. inside or in the close proximity of individual coffee beans)” (Time-dependent formation profiles)… “The real-time monitoring capability of the chemical signature of the molecular ions allows observing formation and release-kinetics of several VOC and SVOC, including aroma-relevant compounds such as various phenols, sulphur and carbonyl compounds as well as the psychoactive stimulant caffeine. Characteristic patterns in the temporal release profiles of different chemical species allow drawing conclusions on the release processes, i.e. the rupture of the cell wall structures during cracking/popping events… In the future, the presented approach may be employed in projects to improve the achievable roasting aroma by, e.g. addition of flavour precursors, breeding of different coffee cultivars with optimised precursor composition and bio-physical properties of the coffee beans or by optimising the technical roasting process…. Furthermore, possible future applications for the quality control of roasted coffee are feasible.” . 

Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive.
Applicant argues that Boggavarapu fails to teach or suggest “a sensor for performing measurements of an actual value of emission of particular matter of a specific size from the beans during a process of roasting beans, where the actual value is determined by counting particles of the particular matter”. However, examiner respectfully disagrees. 
Boggavarapu teaches:
 i) an array of sensors to “measure process parameters along with feedback control systems to optimize the performance” [0057], i.e., the claimed “a sensor for performing measurement”
ii) sensors can include “optical spectroscopy system… a microphone sensor to listen for noise emissions during roasting, a gas chromatography or mass spectrometer to measure molecular species during roasting, or any other suitable sensor” [0057], i.e., the claimed “an actual value of emission of particular matter of a specific size from the beans during a process of roasting beans where the actual value is determined by counting particles of the particular matter”. 
It is acknowledged that Boggavarapu does not explicitly recite “where the actual value is determined by counting particles of the particular matter”, however, one of ordinary skill in the 
With respect to applicants argument of the prior art not teaching or suggesting “the controlling means are further adapted to determine the actual roasting degree on the basis of height of the one or more peaks and a number of the one or more peaks in the pattern of the plurality of patterns of the emission of the particulate matter”; Boggavarapu teaches controlling roasting based on desired profiles and wherein the roaster is controlled based on feedback sensors to optimize roast within each cavity [0079, 0080]. As previous stated, the sensors count particulate matter, provides feedback to the controller based on the findings, and the controller adjusts parameters accordingly. While Boggavarapu does not expressly teach “peaks”, it is widely known that feedback is commonly provided in the form of peaks (i.e., mass spectrometry) and one would understand how to interpret said data by reviewing peak heights and patterns. Moreover, while Hertz-Schünemann does not expressly recite “any relation”, as argued by applicant (page 14), Hertz-Schünemann clearly teaches that characteristic patterns allows one to draw process conclusions (Abstract; Conclusion. See also Figs 3-6) and further proves that finding a pattern of components to determine the roasting degree of coffee beans is well-known in the art and routine practice. Thus, “the controlling means are further adapted to determine the actual roasting degree on the basis of height of the one or more peaks and a number of the one or more peaks in the pattern of the plurality of patterns of the emission of the particulate matter” 
Applicant’s argument of claim 9 is not pervasive for reasons recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792